        Case: 1:19-cr-00107-SJD Doc #: 3 Filed: 09/04/19 Page: 1 of 1 PAGEID #: 7

                                                                                                               FI LED
                                                                                                RICHM:W W~ '.\ ~ ·: !
                                                                                                 C!__i:-o1, ·:. , ..,- . . '-'' :.··, -
                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF omo
                                         WESTERN DMSION                                      ?'11 9srP -4 PM!2: 52
                                                                                                 .:3 . L   I   ~   I   ::   Ii~ ·;   ~   ;\T
 UNITED STATES OF AMERICA,
                                                                 CASE NO.         t 11 9:;01R i~ :1ql-7·,.:
                       Plaintiff,
                                                                 JUDGE JUDGE BLACK
                             v.
                                                                 INDICTMENT
 IZMIR KOCH,
                                                                 18 U.S.C. § 3146(a)(2)
                        Defendant.



THE GRAND JURY CHARGES:

                                                 COUNT!
                               (Failure to Surrender for Service of a Sentence)

        On or about August 16, 2019, in the Southern District of Ohio, the defendant, IZMIR KOCH,

having been released pursuant to chapter 207 of Title 18, United States Code, while awaiting surrender for

service of sentence after conviction in the United States District Court of the Southern District of Ohio for a

violation of Title 18, United States Code, Section 249(a)(l), a felony, in Case No. 1: 18-CR-34-SJD, entitled

United States v. Izmir Koch, and having been directed by the Court to surrender to the Bureau of Prisons at

the Federal Correctional Institute Gilmer in the Northern District of West Virginia, did knowingly and

w illfully fail to surrender for service of sentence as ordered by the Court.


                 In violation of Title 18, United States Code, Section 3146(a)(2).




                                                            A TRUE BILL




                                                            GRAND     U,LPERSON
BENJAMIN C. GLASSMAN
    ED STATES ATTORNEY


KELLY ROS I I DANA MULHAUSER
DEPARTMENT OF JUSTICE ATTORNEYS
